This opinion is subject to administrative correction before final disposition.




                                  Before
                    DEERWESTER, HACKEL, and KIRKBY
                         Appellate Military Judges

                            _________________________

                              UNITED STATES
                                  Appellee

                                         v.

                              Victor ENCISO
                            Seaman (E-3), U.S Navy
                                 Appellant

                                No. 202200136

                            _________________________

                           Decided: 15 September 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                  Military Judge:
                                 Donald R. Ostrom

   Sentence adjudged 16 March 2022 by a general court-martial convened
   at Naval Station Norfolk, Virginia, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
   ment for 15 months, forfeiture of all pay and allowances, 1 and a bad-
   conduct discharge.




   1 The convening authority suspended the adjudged forfeiture of all pay and allow-
ances for a period of six months from the date of the action, at which time the sus-
pended forfeiture of all pay and allowances was remitted without further action. We
note that Appellant was beyond his EAOS at the time of the trial and therefore this
suspension had no effect. After review of the facts we find no prejudice to Appellant.
                   United States v. Enciso, NMCCA No. 202200136
                                Opinion of the Court

                                   For Appellant:
                            Major Brian L. Farrell, USMC

                              _________________________

           This opinion does not serve as binding precedent under
                 NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error 2, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 3
    The findings and sentence are AFFIRMED.


                                  FOR THE COURT:




                                  MARK K. JAMISON
                                  Clerk of Court




    2 We note that the military judge failed to announce the assembly of the court-
martial. While this was error, we find it was not a jurisdictional defect. Appellant does
not allege prejudice and we find none. See United States v. Goodwin, 60 M.J. 849, 850
(N-M. Ct. Crim. App. 2005) (“Our superior court has held that violations of Article 16,
UCMJ, are not jurisdictional, so long as there is ‘substantial compliance’ with its re-
quirements. Thus, such errors must be tested for prejudice.”) (Internal citation omit-
ted).
    3   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                             2